Case 19-05205   Doc 24   Filed 04/16/19 Entered 04/16/19 09:54:18   Desc Main
                           Document     Page 1 of 5
Case 19-05205   Doc 24   Filed 04/16/19 Entered 04/16/19 09:54:18   Desc Main
                           Document     Page 2 of 5
Case 19-05205   Doc 24   Filed 04/16/19 Entered 04/16/19 09:54:18   Desc Main
                           Document     Page 3 of 5
Case 19-05205   Doc 24   Filed 04/16/19 Entered 04/16/19 09:54:18   Desc Main
                           Document     Page 4 of 5
Case 19-05205   Doc 24   Filed 04/16/19 Entered 04/16/19 09:54:18   Desc Main
                           Document     Page 5 of 5
